Exhibit 10.1
AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.
2005 STOCK INCENTIVE PLAN (AS AMENDED AND RESTATED)
(AS AMENDED THROUGH APRIL 30, 2009)
1. Purpose of Plan.
          The purpose of the American Medical Systems Holdings, Inc. 2005 Stock
Incentive Plan (the “Plan”) is to advance the interests of American Medical
Systems Holdings, Inc. (the “Company”) and its stockholders by enabling the
Company and its Subsidiaries to attract and retain qualified individuals through
opportunities for equity participation in the Company, and to reward those
individuals who contribute to the achievement of the Company’ economic
objectives.
2. Definitions.
          The following terms will have the meanings set forth below, unless the
context clearly otherwise requires:
          2.1 “Board” means the Board of Directors of the Company.
          2.2 “Broker Exercise Notice” means a written notice pursuant to which
a Participant, upon exercise of an Option, irrevocably instructs a broker or
dealer to sell a sufficient number of shares or loan a sufficient amount of
money to pay all or a portion of the exercise price of the Option and/or any
related withholding tax obligations and remit such sums to the Company and
directs the Company to deliver stock certificates to be issued upon such
exercise directly to such broker or dealer or their nominee.
          2.3 “Cause” means (i) dishonesty, fraud, misrepresentation,
embezzlement or deliberate injury or attempted injury, in each case related to
the Company or any Subsidiary, (ii) any unlawful or criminal activity of a
serious nature, (iii) any intentional and deliberate breach of a duty or duties
that, individually or in the aggregate, are material in relation to the
Participant’s overall duties, or (iv) any material breach of any
confidentiality, non-compete or non-solicitation agreement entered into with the
Company or any Subsidiary.
          2.4 “Change in Control” means an event described in Section 14.1 of
the Plan; provided, however, if distribution of an Incentive Award subject to
Section 409A of the Code is triggered by a Change in Control, the term Change in
Control will mean a change in the ownership or effective control of the Company,
or in the ownership of a substantial portion of the assets of the Company, as
such term is defined in Section 409A of the Code and the regulations and rulings
issued thereunder.
          2.5 “Code” means the Internal Revenue Code of 1986, as amended.
          2.6 “Committee” means the group of individuals administering the Plan,
as provided in Section 3 of the Plan.
          2.7 “Common Stock” means the voting common stock of the Company, par
value $0.01 per share, or the number and kind of shares of stock or other
securities into which such Common Stock may be changed in accordance with
Section 4.3 of the Plan.
          2.8 “Disability” means the disability of the Participant such as would
entitle the Participant to receive disability income benefits pursuant to the
long term disability plan of the Company or Subsidiary then covering the
Participant or, if no such plan exists or is applicable to the Participant, the
permanent and total disability of the Participant within the meaning of
Section 22(e)(3) of the Code; provided, however, if distribution of an Incentive
Award subject to Section 409A of the Code is triggered by an Eligible
Recipient’s Disability, such term will mean that the Eligible Recipient is
disabled as defined by Section 409A of the Code and the regulations and rulings
issued thereunder.
          2.9 “Eligible Recipients” means all employees (including, without
limitation, officers and directors who are also employees) of the Company or any
Subsidiary, and any non-employee directors, consultants, advisors and
independent contractors of the Company or any Subsidiary. Nothwithstanding the
foregoing, for purposes of granting Incentive Stock Options, the term Eligible
Recipients shall be limited to all employees (including without limitation,
officers and directors who are also employees) of the Company or any Subsidiary.

 



--------------------------------------------------------------------------------



 



          2.10 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          2.11 “Fair Market Value” means, with respect to the Common Stock, as
of any date: (i) the closing sale price of the Common Stock as of such date
during the regular daily trading session, as reported on the Nasdaq National
Market System or on any national exchange (or, if no shares were traded or
quoted on such date, as of the next preceding date on which there was such a
trade or quote); or (ii) if the Common Stock is not so listed, admitted to
unlisted trading privileges, or reported on any national exchange or on the
Nasdaq National Market System, the mean between the reported high and low sale
prices as of such date during the regular daily trading session, as reported by
the Nasdaq SmallCap Market, OTC Bulletin Board, the Bulletin Board Exchange
(BBX) or the National Quotation Bureaus, Inc., or other comparable service (or,
if no shares were traded or quoted on such date, as of the next preceding date
on which there was such a trade or quote); or (iii) if the Common Stock is not
so listed or reported, such price as the Committee determines in good faith in
the exercise of its reasonable discretion.
          2.12 “Good Reason,” unless otherwise defined in an agreement
evidencing an Incentive Award, means the occurrence of any of the following in
connection with a Change in Control: (i) a substantial diminution in the
Participant’s authority, duties or responsibilities as in effect prior to the
Change in Control, (ii) a reduction by the Company in the Participant’s base
salary, or an adverse change in the form or timing of the payment thereof, as in
effect immediately prior to the Change in Control or as thereafter increased, or
(iii) the Company’s requiring the Participant to be based at any office or
location that is more than fifty (50) miles further from the office or location
thereof immediately preceding the Change in Control; provided, however, Good
Reason shall not include any of the circumstances or events described above
unless (A) the Participant has first provided written notice of such
circumstance or event to the Company or its successor and the Company or such
successor has not corrected such circumstance or event within thirty (30) days
thereafter; and (B) the Participant has not otherwise consented to the
occurrence in writing.
          2.13 “Incentive Award” means an Option, Stock Appreciation Right,
Restricted Stock Award, Stock Unit Award, Performance Award or Stock Bonus
granted to an Eligible Recipient pursuant to the Plan.
          2.14 “Incentive Stock Option” means a right to purchase Common Stock
granted to an Eligible Recipient pursuant to Section 6 of the Plan that
qualifies as an “incentive stock option” within the meaning of Section 422 of
the Code.
          2.15 “Non-Statutory Stock Option” means a right to purchase Common
Stock granted to an Eligible Recipient pursuant to Section 6 of the Plan that
does not qualify as an Incentive Stock Option.
          2.16 “Option” means an Incentive Stock Option or a Non Statutory Stock
Option.
          2.17 “Participant” means an Eligible Recipient who receives one or
more Incentive Awards under the Plan.
          2.18 “Performance Criteria” means the performance criteria that may be
used by the Committee in granting Incentive Awards contingent upon achievement
of performance goals, consisting of net sales, operating income, income before
income taxes, net income, net income per share (basic or diluted), profitability
as measured by return ratios (including return on assets, return on equity,
return on investment and return on sales), cash flows, market share, cost
reduction goals, margins (including one or more of gross, operating and net
income margins), stock price, total return to stockholders, economic value
added, working capital and strategic plan development and implementation. The
Committee may select one criterion or multiple criteria for measuring
performance, and the measurement may be based upon Company, Subsidiary or
business unit performance, either absolute or by relative comparison to other
companies or any other external measure of the selected criteria.
          2.19 “Performance Award” means a right granted to an Eligible
Recipient pursuant to Section 10 of the Plan to receive an amount of cash, a
number of shares of Common Stock, or a combination of both, contingent upon
achievement of Performance Criteria or other objectives during a specified
period.
          2.20 “Previously Acquired Shares” means shares of Common Stock that
are already owned by the Participant.
          2.21 “Restricted Stock Award” means an award of Common Stock granted
to an Eligible Recipient pursuant to Section 8 of the Plan that are subject to
restrictions on transferability and a risk of forfeiture.

A-2



--------------------------------------------------------------------------------



 



          2.22 “Retirement” means termination of employment or service at age 55
or older and completion of at least ten years of continuous service.
          2.23 “Securities Act” means the Securities Act of 1933, as amended.
          2.24 “Stock Appreciation Right” means a right granted to an Eligible
Recipient pursuant to Section 7 of the Plan to receive a payment from the
Company, in the form of shares of Common Stock, cash or a combination of both,
equal to the difference between the Fair Market Value of one or more shares of
Common Stock and a specified exercise price of such shares.
          2.25 “Stock Bonus” means an award of Common Stock granted to an
Eligible Recipient pursuant to Section 11 of the Plan.
          2.26 “Stock Unit Award” means a right granted to an Eligible Recipient
pursuant to Section 9 of the Plan to receive the Fair Market Value of one or
more shares of Common Stock, payable in cash, shares of Common Stock, or a
combination of both, the payment, issuance, retention and /or vesting of which
is subject to the satisfaction of specified conditions, which may include
achievement of Performance Criteria or other objectives.
          2.27 “Subsidiary” means any entity in which the Company has a
“controlling interest” (as defined in Treas. Reg. Sec.
1.409A-1(b)(5)(ii)(E)(1)), either directly or through a chain of corporations or
other entities in which each corporation or other entity has a “controlling
interest” in another corporation or entity in the chain, as determined by the
Committee.
          2.28 “Tax Date” means the date any withholding tax obligation arises
under the Code for a Participant with respect to an Incentive Award.
3. Plan Administration.
          3.1 The Committee. The Plan will be administered by the Board or by a
committee of the Board. So long as the Company has a class of its equity
securities registered under Section 12 of the Exchange Act, any committee
administering the Plan will consist solely of two or more members of the Board
who are “non employee directors” within the meaning of Rule 16b 3 under the
Exchange Act, who are “independent” as required by the listing standards of the
Nasdaq Stock Market (or other applicable market or exchange on which the
Company’s Common Stock may be quoted or traded) and who are “outside directors”
within the meaning of Section 162(m) of the Code. Such a committee, if
established, will act by majority approval of the members (unanimous approval
with respect to action by written consent), and a majority of the members of
such a committee will constitute a quorum. As used in the Plan, “Committee” will
refer to the Board or to such a committee, if established. To the extent
consistent with applicable corporate law of the Company’s jurisdiction of
incorporation, the Committee may delegate to any officers of the Company the
duties, power and authority of the Committee under the Plan pursuant to such
conditions or limitations as the Committee may establish; provided, however,
that only the Committee may exercise such duties, power and authority with
respect to Eligible Recipients who are subject to Section 16 of the Exchange Act
or whose compensation in the fiscal year may be subject to the limits on
deductible compensation pursuant to Section 162(m) of the Code. The Committee
may exercise its duties, power and authority under the Plan in its sole and
absolute discretion without the consent of any Participant or other party,
unless the Plan specifically provides otherwise. Each determination,
interpretation or other action made or taken by the Committee pursuant to the
provisions of the Plan will be conclusive and binding for all purposes and on
all persons, and no member of the Committee will be liable for any action or
determination made in good faith with respect to the Plan or any Incentive Award
granted under the Plan.
          3.2 Authority of the Committee.
     (a) In accordance with and subject to the provisions of the Plan, the
Committee will have the authority to determine all provisions of Incentive
Awards as the Committee may deem necessary or desirable and as consistent with
the terms of the Plan, including, without limitation, the following: (i) the
Eligible Recipients to be selected as Participants; (ii) the nature and extent
of the Incentive Awards to be made to each Participant (including the number of
shares of Common Stock to be subject to each Incentive Award, any exercise
price, the manner in which Incentive Awards will vest or become exercisable and
whether Incentive Awards will be granted in tandem with other Incentive Awards)
and the form of written agreement, if any, evidencing such Incentive Award;
(iii) the time or times when Incentive Awards will be granted; (iv) the duration
of each Incentive Award;

A-3



--------------------------------------------------------------------------------



 



and (v) the restrictions and other conditions to which the payment or vesting of
Incentive Awards may be subject; provided, however, that notwithstanding any
other provision of the Plan: (A) any Incentive Award other than an Option or
Stock Appreciation Right will not vest or become payable over a period of less
than three (3) years from the date of grant, if vesting or payment is based
solely upon the passage of time, and will have a performance measurement period
of not less than one (1) year, if vesting or payment is based upon satisfaction
of Performance Criteria or other objectives; and (B) all Incentive Awards
granted to non-employee directors shall be granted pursuant to bona fide
formulas or policies established by the Committee from time to time for the
compensation of such directors, as a group, in respect of service as a
non-employee director, a member of a committee of the Board or chair of the
Board or a committee of the Board, and the Committee shall not discriminate
among individual non-employee directors in granting or establishing the terms of
Incentive Awards (except to the extent such formulas or policies may be modified
from time to time). In addition, the Committee will have the authority under the
Plan in its sole discretion to pay the economic value of any Incentive Award in
the form of cash, Common Stock or any combination of both.
     (b) Subject to Section 3.2(d), the Committee will have the authority under
the Plan to amend or modify the terms of any outstanding Incentive Award in any
manner, including, without limitation, the authority to modify the number of
shares or other terms and conditions of an Incentive Award, extend the term of
an Incentive Award, accelerate the exercisability or vesting or otherwise
terminate any restrictions relating to an Incentive Award, accept the surrender
of any outstanding Incentive Award or, to the extent not previously exercised or
vested, authorize the grant of new Incentive Awards in substitution for
surrendered Incentive Awards; provided, however that (A) the Committee shall not
be authorized to accelerate the vesting or payment of any Incentive Award or
terminate or waive any restrictions relating to an Incentive Award without prior
approval of the Company’s stockholders, except in connection with the
Participant’s death, Disability or Retirement, or in connection with a Change in
Control; (B) the amended or modified terms are permitted by the Plan as then in
effect; and (C) any Participant adversely affected by such amended or modified
terms has consented to such amendment or modification.
     (c) In the event of (i) any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, extraordinary dividend or divestiture
(including a spin off) or any other change in corporate structure or shares;
(ii) any purchase, acquisition, sale, disposition or write-down of a significant
amount of assets or a significant business; (iii) any change in accounting
principles or practices, tax laws or other such laws or provisions affecting
reported results; (iv) any uninsured catastrophic losses or extraordinary
non-recurring items as described in Accounting Principles Board Opinion No. 30
or in management’s discussion and analysis of financial performance appearing in
the Company’s annual report to stockholders for the applicable year; or (v) any
other similar change, in each case with respect to the Company or any other
entity whose performance is relevant to the grant or vesting of an Incentive
Award, the Committee (or, if the Company is not the surviving corporation in any
such transaction, the board of directors of the surviving corporation) may,
without the consent of any affected Participant, amend or modify the vesting
criteria (including Performance Criteria) of any outstanding Incentive Award
that is based in whole or in part on the financial performance of the Company
(or any Subsidiary or division or other subunit thereof) or such other entity so
as equitably to reflect such event, with the desired result that the criteria
for evaluating such financial performance of the Company or such other entity
will be substantially the same (in the sole discretion of the Committee or the
board of directors of the surviving corporation) following such event as prior
to such event; provided, however, that the amended or modified terms are
permitted by the Plan as then in effect, including the limitations in
Section 3.2(a) and 3.2(b).
     (d) Notwithstanding any other provision of this Plan other than
Section 4.3, the Committee may not, without prior approval of the Company’s
stockholders, seek to effect any re-pricing of any previously granted,
“underwater” Option or Stock Appreciation Right by: (i) amending or modifying
the terms of the Option or Stock Appreciation Right to lower the exercise price;
(ii) canceling the underwater Option or Stock Appreciation Right and granting
either (A) replacement Options or Stock Appreciation Rights having a lower
exercise price; (B) Restricted Stock Awards; or (C) Stock Unit Awards,
Performance Awards or Stock Bonuses in exchange; or (iii) repurchasing the
underwater Options or Stock Appreciation Rights and granting new Incentive
Awards under this Plan. For purposes of this Section 3.2(d), Options and Stock
Appreciation Rights will be deemed to be “underwater” at any time when the Fair
Market Value of the Common Stock is less than the exercise price of the Option
or Stock Appreciation Right.

A-4



--------------------------------------------------------------------------------



 



     (e) In addition to the authority of the Committee under Section 3.2(b) and
notwithstanding any other provision of the Plan, the Committee may, in its sole
discretion, amend the terms of the Plan or Incentive Awards with respect to
Participants resident outside of the United States or employed by a non-U.S.
Subsidiary in order to comply with local legal requirements, to otherwise
protect the Company’s or Subsidiary’s interests, or to meet objectives of the
Plan, and may, where appropriate, establish one or more sub-plans (including the
adoption of any required rules and regulations) for the purposes of qualifying
for preferred tax treatment under foreign tax laws. The Committee shall have no
authority, however, to take action pursuant to this Section 3.2(e): (i) to
reserve shares or grant Incentive Awards in excess of the limitations provided
in Section 4.1; (ii) to effect any re-pricing in violation of Section 3.2(d);
(iii) to grant Options having an exercise price less than 100% of the Fair
Market Value of one share of Common Stock on the date of grant in violation of
Section 6.2; or (iv) for which stockholder approval would then be required
pursuant to Section 19.
     (f) Notwithstanding anything in this Plan to the contrary, the Committee
will determine whether an Incentive Award is subject to the requirements of
Section 409A of the Code and, if determined to be subject to Section 409A of the
Code, the Committee will make such Incentive Award subject to such written terms
and conditions determined necessary or desirable to cause such Incentive Award
to comply in form with the requirements of Section 409A of the Code. Further,
the Plan, as it relates to Incentive Awards that are subject to Section 409A of
the Code, will be administered in a manner that is intended to comply with the
requirements of Section 409A of the Code and any regulations or rulings issued
thereunder.
4. Shares Available for Issuance.
          4.1 Maximum Number of Shares Available; Certain Restrictions on
Awards. Subject to adjustment as provided in Section 4.3 of the Plan, the
maximum number of shares of Common Stock that will be available for issuance
under the Plan will be the sum of:
     (a) 11,600,000;
     (b) the number of shares subject to outstanding options under the Company’s
2000 Equity Incentive Plan as of the Effective Date which are not thereafter
issued or which have been issued but are subsequently forfeited and which would
otherwise have been available for further issuance under such plan, assuming,
however, that the provisions of Section 4.2 of the Plan applied thereto;
     (c) the number of shares issued or Incentive Awards granted under the Plan
in connection with the settlement, assumption or substitution of outstanding
awards or obligations to grant future awards as a condition of the Company
and/or any Subsidiary(ies) acquiring, merging or consolidating with another
entity; and
     (d) the number of shares that are unallocated and available for grant under
a stock plan assumed by the Company or any Subsidiary(ies) in connection with
the merger, consolidation, or acquisition of another entity by the Company
and/or any of its Subsidiaries, based on the applicable exchange ratio and other
transaction terms, but only to the extent that such shares may be utilized by
the Company or its Subsidiaries following the transaction pursuant to the rules
and regulations of the Nasdaq Stock Market (or other applicable market or
exchange on which the Company’s Common Stock may be quoted or traded).
The shares available for issuance under the Plan may, at the election of the
Committee, be either treasury shares or shares authorized but unissued, and, if
treasury shares are used, all references in the Plan to the issuance of shares
will, for corporate law purposes, be deemed to mean the transfer of shares from
treasury. Notwithstanding any other provisions of the Plan to the contrary,
(i) no Participant in the Plan may be granted Options and Stock Appreciation
Rights relating to more than 1,500,000 shares of Common Stock in the aggregate
during any calendar year; (ii) no Participant in the Plan may be granted
Restricted Stock Awards, Stock Unit Awards, Performance Awards and Stock Bonuses
relating to more than 500,000 shares of Common Stock in the aggregate during any
calendar year; (iii) no Participant in the Plan may be granted Incentive Awards
denominated in cash in an amount in excess of $1,000,000 in the aggregate during
any calendar year; and (iv) no more than 11,600,000 shares of Common Stock may
be issued pursuant to the exercise of Incentive Stock Options granted under the
Plan. All of the foregoing share limits are subject, in each case, to adjustment
as provided in Section 4.3 of the Plan. In addition, the limits set forth in
clauses (i) and (ii) above will not apply to Incentive Awards granted as a
result of the Company’s assumption or substitution of like awards issued by any
acquired, merged or consolidated entity pursuant to the applicable transaction
terms, and the limit in clause (iv) above will not apply to any Incentive Stock
Options

A-5



--------------------------------------------------------------------------------



 



that are assumed or substituted pursuant to the applicable provisions of the
Code in connection with any acquisition, consolidation or merger.
          4.2 Accounting for Incentive Awards. Shares of Common Stock that are
issued under the Plan or that are potentially issuable pursuant to outstanding
Incentive Awards will be applied to reduce the maximum number of shares of
Common Stock remaining available for issuance under the Plan; provided, however,
that the total number of shares that may be issued under the Plan shall be
reduced by one additional share for each share issued pursuant to an Incentive
Award other than an Option or a Stock Appreciation Right, or potentially
issuable pursuant to an outstanding Incentive Award other than an Option or a
Stock Appreciation Right. All shares so subtracted from the amount available
under the Plan with respect to an Incentive Award that lapses, expires, is
forfeited (including issued shares forfeited under a Restricted Stock Award) or
for any reason is terminated unexercised or unvested or is settled or paid in
cash or any form other than shares of Common Stock will automatically again
become available for issuance under the Plan; provided, however, that (i) any
shares which would have been issued upon any exercise of an Option but for the
fact that the exercise price was paid by a “net exercise” pursuant to
Section 6.4(b) or the tender or attestation as to ownership of Previously
Acquired Shares will not again become available for issuance under the Plan; and
(ii) shares covered by a Stock Appreciation Right, to the extent exercised, will
not again become available for issuance under the Plan. Furthermore, shares
withheld for the payment of taxes in connection with an Incentive Award will not
again become available for issuance under the Plan.
          4.3 Adjustments to Shares and Incentive Awards. In the event of any
reorganization, merger, consolidation, recapitalization, liquidation,
reclassification, stock dividend, stock split, combination of shares, rights
offering, divestiture or extraordinary dividend (including a spin off) or any
other change in the corporate structure or shares of the Company, the Committee
(or, if the Company is not the surviving corporation in any such transaction,
the board of directors of the surviving corporation) will make appropriate
adjustment (which determination will be conclusive) as to the number and kind of
securities or other property (including cash) available for issuance or payment
under the Plan and, in order to prevent dilution or enlargement of the rights of
Participants, (a) the number and kind of securities or other property (including
cash) subject to outstanding Incentive Awards, and (b) the exercise price of
outstanding Options and Stock Appreciation Rights.
5. Participation.
          Participants in the Plan will be those Eligible Recipients who, in the
judgment of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of economic objectives of the Company or its
Subsidiaries. Eligible Recipients may be granted from time to time one or more
Incentive Awards, singly or in combination or in tandem with other Incentive
Awards, as may be determined by the Committee in its sole discretion. Incentive
Awards will be deemed to be granted as of the date specified in the grant
resolution of the Committee, which date will be the date of any related
agreement with the Participant.
6. Options.
          6.1 Grant. An Eligible Recipient may be granted one or more Options
under the Plan, and such Options will be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion. The Committee may designate whether an Option
is to be considered an Incentive Stock Option or a Non Statutory Stock Option.
To the extent that any Incentive Stock Option granted under the Plan ceases for
any reason to qualify as an “incentive stock option” for purposes of Section 422
of the Code, such Incentive Stock Option will continue to be outstanding for
purposes of the Plan but will thereafter be deemed to be a Non Statutory Stock
Option.
          6.2 Exercise Price. The per share price to be paid by a Participant
upon exercise of an Option will be determined by the Committee in its discretion
at the time of the Option grant, provided that such price will not be less than
100% of the Fair Market Value of one share of Common Stock on the date of grant
(or 110% of the Fair Market Value of one share of Common Stock on the date of
grant of an Incentive Stock Option if, at the time the Incentive Stock Option is
granted, the Participant owns, directly or indirectly, more than 10% of the
total combined voting power of all classes of stock of the Company or any parent
or subsidiary corporation of the Company). Notwithstanding the foregoing, to the
extent that Options are granted under the Plan as a result of the Company’s
assumption or substitution of options issued by any acquired, merged or
consolidated entity, the exercise price for such Options shall be the price
determined by the Committee pursuant to the conversion terms applicable to the
transaction.
          6.3 Exercisability and Duration. An Option will become exercisable at
such times and in such installments and upon such terms and conditions as may be
determined by the Committee in its sole discretion at the time of grant ,

A-6



--------------------------------------------------------------------------------



 



including without limitation (i) the achievement of one or more of the
Performance Criteria; and/or that (ii) the Participant remain in the continuous
employ or service of the Company or a Subsidiary for a certain period; provided,
however, that no Option may be exercisable after seven (7) years from its date
of grant (five years from its date of grant in the case of an Incentive Option
if, at the time the Incentive Stock Option is granted, the Participant owns,
directly or indirectly, more than 10% of the total combined voting power of all
classes of stock of the Company or any parent or subsidiary corporation of the
Company).
          6.4 Payment of Exercise Price.
     (a) The total purchase price of the shares to be purchased upon exercise of
an Option will be paid entirely in cash (including check, bank draft or money
order); provided, however, that the Committee, in its sole discretion and upon
terms and conditions established by the Committee, may allow such payments to be
made, in whole or in part, by (i) tender of a Broker Exercise Notice; (ii) by
tender, or attestation as to ownership, of Previously Acquired Shares that have
been held for the period of time necessary to avoid a charge to the Company’s
earnings for financial reporting purposes and that are otherwise acceptable to
the Committee; (iii) to the extent permissible under applicable law, by delivery
of a promissory note (on terms acceptable to the Committee in its sole
discretion); (iv) by a “net exercise of the Option (as further described in
paragraph (b), below); or (v) by a combination of such methods.
     (b) In the case of a “net exercise” of an Option, the Company will not
require a payment of the exercise price of the Option from the Participant but
will reduce the number of shares of Common Stock issued upon the exercise by the
largest number of whole shares that has a Fair Market Value that does not exceed
the aggregate exercise price for the shares exercised under this method. Shares
of Common Stock will no longer be outstanding under an Option (and will
therefore not thereafter be exercisable) following the exercise of such Option
to the extent of (i) shares used to pay the exercise price of an Option under
the “net exercise,” (ii) shares actually delivered to the Participant as a
result of such exercise and (iii) any shares withheld for purposes of tax
withholding pursuant to Section 13.1.
     (c) Previously Acquired Shares tendered or covered by an attestation as
payment of an Option exercise price will be valued at their Fair Market Value on
the exercise date.
          6.5 Manner of Exercise. An Option may be exercised by a Participant in
whole or in part from time to time, subject to the conditions contained in the
Plan and in the agreement evidencing such Option, by delivery in person, by
facsimile or electronic transmission or through the mail of written notice of
exercise to the Company at its principal executive office in Minnetonka,
Minnesota and by paying in full the total exercise price for the shares of
Common Stock to be purchased in accordance with Section 6.4 of the Plan.
7. Stock Appreciation Rights.
          7.1 Grant. An Eligible Recipient may be granted one or more Stock
Appreciation Rights under the Plan, and such Stock Appreciation Rights will be
subject to such terms and conditions, consistent with the other provisions of
the Plan, as may be determined by the Committee in its sole discretion. The
Committee will have the sole discretion to determine the form in which payment
of the economic value of Stock Appreciation Rights will be made to a Participant
(i.e., cash, Common Stock or any combination thereof) or to consent to or
disapprove the election by a Participant of the form of such payment.
          7.2 Exercise Price. The exercise price of a Stock Appreciation Right
will be determined by the Committee, in its discretion, at the date of grant but
may not be less than 100% of the Fair Market Value of one share of Common Stock
on the date of grant, except as provided in Section 7.4, below. Notwithstanding
the foregoing, to the extent that Stock Appreciation Rights are granted under
the Plan as a result of the Company’s assumption or substitution of stock
appreciation rights issued by any acquired, merged or consolidated entity, the
exercise price for such Stock Appreciation Rights shall be the price determined
by the Committee pursuant to the conversion terms applicable to the transaction.
          7.3 Exercisability and Duration. A Stock Appreciation Right will
become exercisable at such time and in such installments as may be determined by
the Committee in its sole discretion at the time of grant; provided, however,
that no Stock Appreciation Right may be exercisable after seven (7) years from
its date of grant. A Stock Appreciation Right will be exercised by giving notice
in the same manner as for Options, as set forth in Section 6.5 of the Plan.

A-7



--------------------------------------------------------------------------------



 



          7.4 Grants in Tandem with Options. Stock Appreciation Rights may be
granted alone or in addition to other Incentive Awards, or in tandem with an
Option, either at the time of grant of the Option or at any time thereafter
during the term of the Option. A Stock Appreciation Right granted in tandem with
an Option shall cover the same number of shares of Common Stock as covered by
the Option (or such lesser number as the Committee may determine), shall be
exercisable at such time or times and only to the extent that the related Option
is exercisable, have the same term as the Option and shall have an exercise
price equal to the exercise price for the Option. Upon the exercise of a Stock
Appreciation Right granted in tandem with an Option, the Option shall be
canceled automatically to the extent of the number of shares covered by such
exercise; conversely, upon exercise of an Option having a related Stock
Appreciation Right, the Stock Appreciation Right shall be canceled automatically
to the extent of the number of shares covered by the Option exercise.
8. Restricted Stock Awards.
          8.1 Grant. An Eligible Recipient may be granted one or more Restricted
Stock Awards under the Plan, and such Restricted Stock Awards will be subject to
such terms and conditions, consistent with the other provisions of the Plan, as
may be determined by the Committee in its sole discretion. The Committee may
impose such restrictions or conditions, not inconsistent with the provisions of
the Plan, to the vesting of such Restricted Stock Awards as it deems
appropriate, including, without limitation, (i) the achievement of one or more
of the Performance Criteria; and/or that (ii) the Participant remain in the
continuous employ or service of the Company or a Subsidiary for a certain
period.
          8.2 Rights as a Stockholder; Transferability. Except as provided in
Sections 8.1, 8.3, 8.4 and 15.3 of the Plan, a Participant will have all voting,
dividend, liquidation and other rights with respect to shares of Common Stock
issued to the Participant as a Restricted Stock Award under this Section 8 upon
the Participant becoming the holder of record of such shares as if such
Participant were a holder of record of shares of unrestricted Common Stock.
          8.3 Dividends and Distributions. Unless the Committee determines
otherwise in its sole discretion (either in the agreement evidencing the
Restricted Stock Award at the time of grant or at any time after the grant of
the Restricted Stock Award), any dividends or distributions (other than regular
quarterly cash dividends) paid with respect to shares of Common Stock subject to
the unvested portion of a Restricted Stock Award will be subject to the same
restrictions as the shares to which such dividends or distributions relate. The
Committee will determine in its sole discretion whether any interest will be
paid on such dividends or distributions.
          8.4 Enforcement of Restrictions. To enforce the restrictions referred
to in this Section 8, the Committee may place a legend on the stock certificates
referring to such restrictions and may require the Participant, until the
restrictions have lapsed, to keep the stock certificates, together with duly
endorsed stock powers, in the custody of the Company or its transfer agent, or
to maintain evidence of stock ownership, together with duly endorsed stock
powers, in a certificateless book entry stock account with the Company’s
transfer agent.
9. Stock Unit Awards.
          An Eligible Recipient may be granted one or more Stock Unit Awards
under the Plan, and such Stock Unit Awards will be subject to such terms and
conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee in its sole discretion. The Committee may impose
such restrictions or conditions, not inconsistent with the provisions of the
Plan, to the payment, issuance, retention and/or vesting of such Stock Unit
Awards as it deems appropriate, including, without limitation, (i) the
achievement of one or more of the Performance Criteria; and/or that (ii) the
Participant remain in the continuous employ or service of the Company or a
Subsidiary for a certain period; provided, however, that in all cases payment of
a Stock Unit Award will be made within two and one-half months following the end
of the Eligible Recipient’s tax year during which receipt of the Stock Unit
Award is no longer subject to a “substantial risk of forfeiture” within the
meaning of Section 409A of the Code.

10.   Performance Awards.

          An Eligible Recipient may be granted one or more Performance Awards
under the Plan, and such Performance Awards will be subject to such terms and
conditions, if any, consistent with the other provisions of the Plan, as may be
determined by the Committee in its sole discretion, including, but not limited
to, the achievement of one or more of the Performance Criteria; provided,
however, that in all cases payment of the Performance Award will be made within
two and one-half months following the end of the Eligible Recipient’s tax year
during which receipt of the Performance Award is no longer subject to a
“substantial risk of forfeiture” within the meaning of Section 409A of the Code.

A-8



--------------------------------------------------------------------------------



 



11. Stock Bonuses.
          An Eligible Recipient may be granted one or more Stock Bonuses under
the Plan, and such Stock Bonuses will be subject to such terms and conditions,
if any, consistent with the other provisions of the Plan, as may be determined
by the Committee in its sole discretion, including, but not limited to, the
achievement of one or more of the Performance Criteria; provided, however, that
in all cases payment of the Performance Award will be made within two and
one-half months following the end of the Eligible Recipient’s tax year during
which receipt of the Performance Award is no longer subject to a “substantial
risk of forfeiture” within the meaning of Section 409A of the Code.
12. Effect of Termination of Employment or Other Service. The following
provisions shall apply upon termination of a Participant’s employment or other
service with the Company and all Subsidiaries, except to the extent that the
Committee provides otherwise in an agreement evidencing an Incentive Award at
the time of grant or determines pursuant to Section 12.4.
          12.1 Termination of Employment Due to Death or Retirement. Subject to
Section 12.5 of the Plan, in the event a Participant’s employment or other
service with the Company and all Subsidiaries is terminated by reason of death
or Retirement:
     (a) All outstanding Options and Stock Appreciation Rights then held by the
Participant will, to the extent exercisable as of such termination, remain
exercisable in full for a period of twelve months after such termination (but in
no event after the expiration date of any such Option or Stock Appreciation
Right). Options and Stock Appreciation Rights not exercisable as of such
termination will be forfeited and terminate;
     (b) All Restricted Stock Awards then held by the Participant that have not
vested as of such termination will be terminated and forfeited; and
     (c) All outstanding but unpaid Stock Unit Awards, Performance Awards and
Stock Bonuses then held by the Participant will be terminated and forfeited.
          12.2 Termination of Employment Due to Disability. Subject to
Section 12.5 of the Plan, in the event a Participant’s employment or other
service with the Company and all Subsidiaries is terminated by reason of
Disability:
     (a) All outstanding Options and Stock Appreciation Rights then held by the
Participant will, to the extent exercisable as of such termination, remain
exercisable in full for a period of six months after such termination (but in no
event after the expiration date of any such Option or Stock Appreciation Right).
Options and Stock Appreciation Rights not exercisable as of such termination
will be forfeited and terminate;
     (b) All Restricted Stock Awards then held by the Participant that have not
vested as of such termination will be terminated and forfeited; and
     (c) All outstanding but unpaid Stock Unit Awards, Performance Awards and
Stock Bonuses then held by the Participant will be terminated and forfeited.
          12.3 Termination of Employment for Reasons Other than Death,
Disability or Retirement. Subject to Section 12.5 of the Plan, in the event a
Participant’s employment or other service is terminated with the Company and all
Subsidiaries for any reason other than death, Disability or Retirement, or a
Participant is in the employ or service of a Subsidiary and the Subsidiary
ceases to be a Subsidiary of the Company (unless the Participant continues in
the employ or service of the Company or another Subsidiary):
     (a) All outstanding Options and Stock Appreciation Rights then held by the
Participant will, to the extent exercisable as of such termination, remain
exercisable in full for a period of three months after such termination (but in
no event after the expiration date of any such Option or Stock Appreciation
Right). Options and Stock Appreciation Rights not exercisable as of such
termination will be forfeited and terminate;
     (b) All Restricted Stock Awards then held by the Participant that have not
vested as of such termination will be terminated and forfeited; and

A-9



--------------------------------------------------------------------------------



 



     (c) All outstanding but unpaid Stock Unit Awards, Performance Awards and
Stock Bonuses then held by the Participant will be terminated and forfeited.
          12.4 Modification of Rights Upon Termination. Notwithstanding the
other provisions of this Section 12, upon a Participant’s termination of
employment or other service with the Company and all Subsidiaries, the Committee
may, in its sole discretion (which may be exercised at any time on or after the
date of grant, including following such termination), cause Options or Stock
Appreciation Rights (or any part thereof) then held by such Participant to
terminate, become or continue to become exercisable and/or remain exercisable
following such termination of employment or service, and Restricted Stock
Awards, Stock Unit Awards or Performance Awards then held by such Participant to
terminate, vest and/or continue to vest or become free of restrictions and
conditions to payment, as the case may be, following such termination of
employment or service, in each case in the manner determined by the Committee;
provided, however, that (i) no Incentive Award may remain exercisable or
continue to vest for more than two years beyond the date such Incentive Award
would have terminated if not for the provisions of this Section 12.4 but in no
event beyond its expiration date; (ii) the Committee shall not be authorized to
accelerate the vesting or payment of any Incentive Award or terminate or waive
any restrictions relating to an Incentive Award without prior approval of the
Company’s stockholders, except in connection with the Participant’s death,
Disability or Retirement, or in connection with a Change in Control; and (iii)
any such action adversely affecting any outstanding Incentive Award will not be
effective without the consent of the affected Participant (subject to the right
of the Committee to take whatever action it deems appropriate under
Sections 3.2(c), 4.3 and 14 of the Plan).
          12.5 Effects of Actions Constituting Cause. Notwithstanding anything
in the Plan to the contrary, in the event that a Participant is determined by
the Committee, acting in its sole discretion, to have committed any action which
would constitute Cause as defined in Section 2.3, irrespective of whether such
action or the Committee’s determination occurs before or after termination of
such Participant’s employment with the Company or any Subsidiary, all rights of
the Participant under the Plan and any agreements evidencing an Incentive Award
then held by the Participant shall terminate and be forfeited without notice of
any kind. The Company may defer the exercise of any Option, the vesting of any
Restricted Stock Award or the payment of any Stock Unit Award, Performance Award
or Stock Bonus for a period of up to forty-five (45) days in order for the
Committee to make any determination as to the existence of Cause.
          12.6 Determination of Termination of Employment or Other Service.
     (a) The change in a Participant’s status from that of an employee of the
Company or any Subsidiary to that of a non-employee consultant or advisor of the
Company or any Subsidiary will, for purposes of the Plan, be deemed to result in
a termination of such Participant’s employment with the Company and its
Subsidiaries, unless the Committee otherwise determines in its sole discretion.
     (b) The change in a Participant’s status from that of a non-employee
consultant or advisor of the Company or any Subsidiary to that of an employee of
the Company or any Subsidiary will not, for purposes of the Plan, be deemed to
result in a termination of such Participant’s service as a non-employee
consultant or advisor with the Company and its Subsidiaries, and such
Participant will thereafter be deemed to be an employee of the Company or its
Subsidiaries until such Participant’s employment is terminated, in which event
such Participant will be governed by the provisions of this Plan relating to
termination of employment (subject to paragraph (a), above).
     (c) Unless the Committee otherwise determines in its sole discretion, a
Participant’s employment or other service will, for purposes of the Plan, be
deemed to have terminated on the date recorded on the personnel or other records
of the Company or the Subsidiary for which the Participant provides employment
or other service, as determined by the Committee in its sole discretion based
upon such records; provided, however, if distribution of an Incentive Award
subject to Section 409A of the Code is triggered by a termination of a
Participant’s employment or service, such termination must also constitute a
“separation from service” within the meaning of Section 409A of the Code.
          12.7 Breach of Confidentiality, Non-Compete or Non-Solicitation
Agreements. Notwithstanding anything in the Plan to the contrary and in addition
to the rights of the Committee under Section 12.5, in the event that a
Participant materially breaches the terms of any confidentiality, non-compete or
non-solicitation agreement entered into with the Company or any Subsidiary
(including a confidentiality, non-compete or non-solicitation agreement made in
connection with the grant of an Incentive Award), whether such breach occurs
before or after termination of such Participant’s

A-10



--------------------------------------------------------------------------------



 



employment or other service with the Company or any Subsidiary, the Committee in
its sole discretion may require the Participant to surrender shares of Common
Stock received, and to disgorge any profits (however defined by the Committee),
made or realized by the Participant in connection with any Incentive Awards or
any shares issued upon the exercise or vesting of any Incentive Awards.
13. Payment of Withholding Taxes.
          13.1 General Rules. The Company is entitled to (a) withhold and deduct
from future wages of the Participant (or from other amounts that may be due and
owing to the Participant from the Company or a Subsidiary), or make other
arrangements for the collection of, all legally required amounts necessary to
satisfy any and all federal, foreign, state and local withholding and employment
related tax requirements attributable to an Incentive Award, including, without
limitation, the grant, exercise or vesting of, or payment of dividends with
respect to, an Incentive Award or a disqualifying disposition of stock received
upon exercise of an Incentive Stock Option; (b) withhold cash paid or payable or
shares of Common Stock from the shares issued or otherwise issuable to the
Participant in connection with an Incentive Award; or (c) require the
Participant promptly to remit the amount of such withholding to the Company
before taking any action, including issuing any shares of Common Stock, with
respect to an Incentive Award.
          13.2 Special Rules. The Committee may, in its sole discretion and upon
terms and conditions established by the Committee, permit or require a
Participant to satisfy, in whole or in part, any withholding or employment
related tax obligation described in Section 13.1 of the Plan by electing to
tender, or by attestation as to ownership of, Previously Acquired Shares that
have been held for the period of time necessary to avoid a charge to the
Company’s earnings for financial reporting purposes and that are otherwise
acceptable to the Committee, by delivery of a Broker Exercise Notice or a
combination of such methods. For purposes of satisfying a Participant’s
withholding or employment-related tax obligation, Previously Acquired Shares
tendered or covered by an attestation will be valued at their Fair Market Value.
14. Change in Control.
          14.1 A “Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:
     (a) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more (on a fully diluted basis) of either (A) the then outstanding
shares of Common Stock, taking into account as outstanding for this purpose
shares of Common Stock issuable upon the exercise of options or warrants, the
conversion of convertible stock or debt, and the exercise of any similar right
to acquire shares of Common Stock (the “Outstanding Company Common Stock”) or
(B) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (i), the following acquisitions shall not constitute a Change
of Control: (x) any acquisition by the Company or any “affiliate” of the
Company, within the meaning of 17 C.F.R. ss. 230.405 (an “Affiliate”), (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliate of the Company, (z) any acquisition
by any corporation pursuant to a transaction which complies with clauses (A),
(B) and (C) of subsection (b) of this Section 14.1 (persons and entities
described in clauses (x), (y) and (z) being referred to herein as “Permitted
Holders”); or
     (b) The consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of Stock and the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, and (B) no Person (excluding any
Permitted Holder) beneficially owns, directly or indirectly, 50% or

A-11



--------------------------------------------------------------------------------



 



more (on a fully diluted basis) of, respectively, the then outstanding shares of
common stock of the corporation resulting from such Business Combination, taking
into account as outstanding for this purpose such common stock issuable upon the
exercise of options or warrants, the conversion of convertible stock or debt,
and the exercise of any similar right to acquire such common stock, or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the incumbent Board of Directors of the Company at the time of the
execution of the initial agreement providing for such Business Combination; or
     (c) Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company; or
     (d) The sale of at least 80% of the assets of the Company to an unrelated
party, or completion of a transaction having a similar
effect; or
     (e) The individuals who on the Effective Date constitute the Board of
Directors thereafter cease to constitute at least a majority thereof; provided
that any person becoming a member of the Board of Directors subsequent to the
Effective Date whose election or nomination was approved by a vote of at least
two-thirds of the directors who then comprised the Board of Directors
immediately prior to such vote shall be considered a member of the Board of
Directors on the Effective Date.
          14.2 Acceleration of Vesting. Without limiting the authority of the
Committee under Sections 3.2 and 4.3 of the Plan, if a Change in Control of the
Company occurs, then, if approved by the Committee in its sole discretion either
in an agreement evidencing an Incentive Award at the time of grant or at any
time after the grant of an Incentive Award: (a) all Options and Stock
Appreciation Rights will become immediately exercisable in full and will remain
exercisable in accordance with their terms; (b) all Restricted Stock Awards will
become immediately fully vested and non forfeitable; and (c) any conditions to
the payment of Stock Unit Awards, Performance Awards and Stock Bonuses will
lapse. The Committee may make any such acceleration subject to further
conditions, including, but not limited to, conditions relating to (i) the
failure of any successor to assume the Incentive Awards in connection with a
Change in Control, or (ii) the Participant’s involuntary termination, other than
for Cause, or voluntary termination for Good Reason, in each case within a
specified period of time following a Change in Control.
          14.3 Cash Payment. If a Change in Control of the Company occurs, then
the Committee, if approved by the Committee in its sole discretion either in an
agreement evidencing an Incentive Award at the time of grant or at any time
after the grant of an Incentive Award, and without the consent of any
Participant affected thereby, may determine that: (i) some or all Participants
holding outstanding Options will receive, with respect to some or all of the
shares of Common Stock subject to such Options, as of the effective date of any
such Change in Control of the Company, cash in an amount equal to the excess of
the Fair Market Value of such shares immediately prior to the effective date of
such Change in Control of the Company over the exercise price per share of such
Options (or, in the event that there is no excess, that such Options will be
terminated); and (ii) some or all Participants holding Performance Awards will
receive, with respect to some or all of the shares of Common Stock subject to
such Performance Awards, as of the effective date of any such Change in Control
of the Company, cash in an amount equal the Fair Market Value of such shares
immediately prior to the effective date of such Change in Control.
          14.4 Limitation on Change in Control Payments. Notwithstanding
anything in Section 14.2 or 14.3 of the Plan to the contrary, if, with respect
to a Participant, the acceleration of the vesting of an Incentive Award as
provided in Section 14.2 or the payment of cash in exchange for all or part of
an Incentive Award as provided in Section 14.3 (which acceleration or payment
could be deemed a “payment” within the meaning of Section 280G(b)(2) of the
Code), together with any other “payments” that such Participant has the right to
receive from the Company or any corporation that is a member of an “affiliated
group” (as defined in Section 1504(a) of the Code without regard to Section
1504(b) of the Code) of which the Company is a member, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
“payments” to such Participant pursuant to Section 13.3 or 13.4 of the Plan will
be reduced to the largest amount as will result in no portion of such “payments”
being subject to the excise tax imposed by Section 4999 of the Code; provided,
that such reduction shall be made only if the aggregate amount of the payments
after such reduction exceeds the difference between (A) the amount of such
payments absent such reduction minus (B) the aggregate amount of the excise tax
imposed under Section 4999 of the Code attributable to any such excess parachute
payments. Notwithstanding the foregoing sentence, if a Participant is subject to
a separate agreement with the Company or a

A-12



--------------------------------------------------------------------------------



 



Subsidiary that expressly addresses the potential application of Sections 280G
or 4999 of the Code (including, without limitation, that “payments” under such
agreement or otherwise will be reduced, that the Participant will have the
discretion to determine which “payments” will be reduced, that such “payments”
will not be reduced or that such “payments” will be “grossed up” for tax
purposes), then this Section 14.4 will not apply, and any “payments” to a
Participant pursuant to Section 14.2 or 14.3 of the Plan will be treated as
“payments” arising under such separate agreement.
15. Rights of Eligible Recipients and Participants; Transferability.
          15.1 Employment or Service. Nothing in the Plan will interfere with or
limit in any way the right of the Company or any Subsidiary to terminate the
employment or service of any Eligible Recipient or Participant at any time, nor
confer upon any Eligible Recipient or Participant any right to continue in the
employ or service of the Company or any Subsidiary.
          15.2 Rights as a Stockholder; Dividends. As a holder of Incentive
Awards (other than Restricted Stock Awards), a Participant will have no rights
as a stockholder unless and until such Incentive Awards are exercised for, or
paid in the form of, shares of Common Stock and the Participant becomes the
holder of record of such shares. Except as otherwise provided in the Plan or
otherwise provided by the Committee, no adjustment will be made in the amount of
cash payable or in the number of shares of Common Stock issuable under Incentive
Awards denominated in or based on the value of shares of Common Stock as a
result of cash dividends or distributions paid to holders of Common Stock prior
to the payment of, or issuance of shares of Common Stock under, such Incentive
Awards. In its discretion, the Committee may provide in an agreement evidencing
an Incentive Award (other than Options and Stock Appreciation Rights) that the
Participant will be entitled to receive dividend equivalents, in the form of a
cash credit to an account for the benefit of the Participant, for any such
dividends and distributions; provided, however, that no such dividend
equivalents will be paid on unvested Performance Awards. The terms of any rights
to dividend equivalents will be determined by the Committee and set forth in the
agreement evidencing the Incentive Award (other than Options and Stock
Appreciation Rights), including the time and form of payment and whether such
equivalents will be credited with interest or deemed to be reinvested in Common
Stock.
          15.3 Restrictions on Transfer.
     (a) Except pursuant to testamentary will or the laws of descent and
distribution or as otherwise expressly permitted by subsections (b) and
(c) below, no right or interest of any Participant in an Incentive Award prior
to the exercise (in the case of Options) or vesting or issuance (in the case of
Restricted Stock Awards and Performance Awards) of such Incentive Award will be
assignable or transferable, or subjected to any lien, during the lifetime of the
Participant, either voluntarily or involuntarily, directly or indirectly, by
operation of law or otherwise.
     (b) A Participant will be entitled to designate a beneficiary to receive an
Incentive Award upon such Participant’s death, and in the event of such
Participant’s death, payment of any amounts due under the Plan will be made to,
and exercise of any Options (to the extent permitted pursuant to Section 12 of
the Plan) may be made by, such beneficiary. If a deceased Participant has failed
to designate a beneficiary, or if a beneficiary designated by the Participant
fails to survive the Participant, payment of any amounts due under the Plan will
be made to, and exercise of any Options (to the extent permitted pursuant to
Section 12 of the Plan) may be made by, the Participant’s legal representatives,
heirs and legatees. If a deceased Participant has designated a beneficiary and
such beneficiary survives the Participant but dies before complete payment of
all amounts due under the Plan or exercise of all exercisable Options, then such
payments will be made to, and the exercise of such Options may be made by, the
legal representatives, heirs and legatees of the beneficiary.
     (c) Upon a Participant’s request, the Committee may, in its sole
discretion, permit a transfer of all or a portion of a Non-Statutory Stock
Option, other than for value, to such Participant’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, any person sharing such Participant’s
household (other than a tenant or employee), a trust in which any of the
foregoing have more than fifty percent of the beneficial interests, a foundation
in which any of the foregoing (or the Participant) control the management of
assets, and any other entity in which these persons (or the Participant) own
more than fifty percent of the voting interests. Any permitted transferee will
remain subject to all the terms and conditions applicable to the Participant
prior to the transfer. A permitted transfer may be conditioned upon such
requirements as the Committee may, in its sole

A-13



--------------------------------------------------------------------------------



 



discretion, determine, including, but not limited to execution and/or delivery
of appropriate acknowledgements, opinion of counsel, or other documents by the
transferee.
          15.4 Non-Exclusivity of the Plan. Nothing contained in the Plan is
intended to modify or rescind any previously approved compensation plans or
programs of the Company or create any limitations on the power or authority of
the Board to adopt such additional or other compensation arrangements as the
Board may deem necessary or desirable.
16. Securities Law and Other Restrictions.
          Notwithstanding any other provision of the Plan or any agreements
entered into pursuant to the Plan, the Company will not be required to issue any
shares of Common Stock under this Plan, and a Participant may not sell, assign,
transfer or otherwise dispose of shares of Common Stock issued pursuant to
Incentive Awards granted under the Plan, unless (a) there is in effect with
respect to such shares a registration statement under the Securities Act and any
applicable securities laws of a state or foreign jurisdiction or an exemption
from such registration under the Securities Act and applicable state or foreign
securities laws, and (b) there has been obtained any other consent, approval or
permit from any other U.S. or foreign regulatory body which the Committee, in
its sole discretion, deems necessary or advisable. The Company may condition
such issuance, sale or transfer upon the receipt of any representations or
agreements from the parties involved, and the placement of any legends on
certificates representing shares of Common Stock, as may be deemed necessary or
advisable by the Company in order to comply with such securities law or other
restrictions.
17. Performance-Based Compensation Provisions.
          The Committee, when it is comprised solely of two or more outside
directors meeting the requirements of Section 162(m) of the Code
(“Section 162(m)”), in its sole discretion, may designate whether any Incentive
Awards are intended to be “performance-based compensation” within the meaning of
Section 162(m). Any Incentive Awards so designated will, to the extent required
by Section 162(m), be conditioned upon the achievement of one or more
Performance Criteria, and such Performance Criteria will be established by the
Committee within the time period prescribed by, and will otherwise comply with
the requirements of, Section 162(m) giving due regard to the disparate treatment
under Section 162(m) of Options and Stock Appreciation Rights (where
compensation is determined based solely on an increase in the value of the
underlying stock after the date of grant or award), as compared to other forms
of compensation, including Restricted Stock Awards, Stock Unit Awards and
Performance Awards. The Committee shall also certify in writing that such
Performance Criteria have been met prior to payment of compensation to the
extent required by Section 162(m).
18. Compliance with Section 409A.
          The Committee is authorized to adopt rules or regulations deemed
necessary or appropriate to qualify for an exception from or to comply with the
requirements of Section 409A of the Code (including any transition or
grandfather rules relating thereto). It is intended that the Plan and all
Incentive Awards hereunder will comply in form and operation with the
requirements for an exception from, or the requirements of, Section 409A of the
Code, including proposed, temporary or final regulations or any other guidance
issued by the Secretary of the Treasury and the Internal Revenue Service with
respect thereto. Notwithstanding anything in this Section 18 to the contrary,
with respect to any Incentive Award subject to Section 409A of the Code, no
amendment to or payment under such Incentive Award will be made unless permitted
under Section 409A and the regulations or rulings issued thereunder.
19. Plan Amendment, Modification and Termination.
          The Board may suspend or terminate the Plan or any portion thereof at
any time. In addition to the authority of the Committee to amend the Plan under
Section 3.2(e), the Board may amend the Plan from time to time in such respects
as the Board may deem advisable in order that Incentive Awards under the Plan
will conform to any change in applicable laws or regulations or in any other
respect the Board may deem to be in the best interests of the Company; provided,
however, that no such amendments to the Plan will be effective without approval
of the Company’s stockholders if: (i) stockholder approval of the amendment is
then required pursuant to Section 422 of the Code or Section 162(m) of the Code
or the rules of the Nasdaq Stock Market (or other applicable market or exchange
on which the Company’s Common Stock may be quoted or traded); or (ii) such
amendment seeks to increase the number of shares authorized for issuance
hereunder (other than by virtue of an adjustment under Section 4.3) or to modify
Section 3.2(d) hereof. No termination, suspension or amendment of the Plan may
adversely affect any outstanding Incentive Award without the consent of the
affected Participant; provided, however, that this sentence will not impair the
right of the Committee to take whatever action it deems appropriate under
Sections 3.2(c), 4.3 and 14 of the Plan.

A-14



--------------------------------------------------------------------------------



 



20. Effective Date and Duration of the Plan.
          The Plan will be effective as of May 5, 2005, or such later date on
which the Plan is initially approved by the Company’s stockholders. The Plan
will terminate at midnight on the tenth (10th) anniversary of such effective
date, and may be terminated prior to such time by Board action. No Incentive
Award will be granted after termination of the Plan. Incentive Awards
outstanding upon termination of the Plan may continue to be exercised, earned or
become free of restrictions, according to their terms.
21. Miscellaneous.
          21.1 Governing Law. Except to the extent expressly provided herein or
in connection with other matters of corporate governance and authority (all of
which shall be governed by the laws of the Company’s jurisdiction of
incorporation), the validity, construction, interpretation, administration and
effect of the Plan and any rules, regulations and actions relating to the Plan
will be governed by and construed exclusively in accordance with the laws of the
State of Minnesota, notwithstanding the conflicts of laws principles of any
jurisdictions.
          21.2 Successors and Assigns. The Plan will be binding upon and inure
to the benefit of the successors and permitted assigns of the Company and the
Participants.

A-15